

RUBIO’S RESTAURANTS, INC.


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
September 1, 2005 (the “Effective Date”) by and between RUBIO’S RESTAURANTS,
INC., a Delaware corporation (the “Company”), and TIMOTHY RYAN (“Consultant”).


RECITAL


The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereto agree as follows:


1.
SERVICES AND COMPENSATION



a. Consultant hereby agrees to perform the services set forth in Exhibit A
attached hereto (the “Services”) under the terms and conditions herein provided.
Consultant shall be the primary provider of the Services. Consultant shall
coordinate with the President and Chief Executive Officer of the Company
regarding the Services to be provided hereunder and shall report periodically to
the Board of Directors of the Company as it shall direct. Consultant is aware of
the internal control policies and procedures of the Company relating to the
marketing function, including without limitation those concerning cash
disbursements and contract approvals, and shall comply with and abide by all of
such policies and procedures.


b. In consideration of the Services provided, Consultant shall be entitled to
receive $25,000 per month, payable in arrears at the end of each month,
beginning on September 30, 2005.


c. Upon the termination of this Agreement, the Company will evaluate the
improvement, if any, in the Company’s restaurant unit volume and may, in its
sole and absolute discretion, pay a bonus to Consultant consistent with his
performance under this Agreement.


d. The Company shall reimburse Consultant for pre-approved and reasonable
expenses incurred in connection with the Services, such as telephone, travel and
lodging expenses, incurred by Consultant at the Company’s request, consistent
with the Company’s general policies for employee/consultant expenses.


2.
OWNERSHIP AND ASSIGNMENT OF IDEAS



a. Consultant shall promptly and fully disclose and assign to the Company all
Ideas (as defined below) made by Consultant (either alone or jointly with
others) resulting from or arising out of the Services hereunder. All such Ideas
shall be the sole property of the Company. Consultant represents and warrants
that Consultant has no obligations to any third party which prohibit or restrict
the right to assign to the Company exclusive right, title and interest in and to
any and all Ideas made by Consultant resulting from or arising out of the
Services hereunder. Consultant agrees to assist the Company at the Company’s
expense, and to execute any further documents that are necessary or appropriate,
to obtain, maintain, or enforce patents on any Ideas in the United States and
elsewhere.


 
 

--------------------------------------------------------------------------------

 
b. As used in this Agreement, the term “Ideas” means any and all inventions,
discoveries, designs, formulas, technology, improvements, trade secrets, results
of experiments, processes, techniques and know-how, whether or not patentable,
which result from or arise out of services rendered to or on behalf of the
Company and are invented, conceived, discovered, developed or reduced to
practice by Consultant, either alone or jointly with others.


3.
CONFLICTING OBLIGATIONS



Consultant certifies that Consultant has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement, or that would
preclude Consultant from fully complying with the provisions hereof, and further
certifies that Consultant will not enter into any such conflicting agreement
during the term of this Agreement. During the term of this Agreement, Consultant
will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employer or any other person to whom Consultant
has an obligation of confidentiality, and Consultant will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom Consultant has an obligation of
confidentiality. Consultant will use in the performance of his duties only
information which is generally known and used by persons with training and
experience comparable to his own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.


4.
TERM AND TERMINATION



This Agreement shall be effective as of the Effective Date and shall terminate
on February 28, 2006. Notwithstanding anything to the contrary in the foregoing
sentence, the Company may terminate this Agreement for any reason or no reason
upon giving three (3) days prior written notice thereof to Consultant. The
Company may terminate this Agreement immediately and without prior notice if
Consultant refuses to or is unable to perform the services hereunder or is in
breach of any material provision of this Agreement. Upon such termination, all
rights and duties of the parties toward each other shall cease except Sections
3, 5 and 7 through 10 shall survive termination or expiration of this Agreement.


5.
INDEPENDENT CONTRACTOR



Nothing in this Agreement shall in any way be construed to constitute Consultant
as an agent, employee or representative of the Company, but Consultant shall
perform the Services hereunder as an independent contractor. Consultant
acknowledges and agrees that Consultant is obligated to report as income all
compensation received by Consultant pursuant to this Agreement, and Consultant
acknowledges the obligation to pay all self-employment and other taxes thereon
and that he will not be eligible for any employee benefits. Consultant further
agrees to indemnify the Company and hold it harmless to the extent of any
obligation imposed on the Company: (i) to pay withholding taxes or similar
items; (ii) resulting from Consultant’s being determined not to be an
independent contractor; or (iii) resulting from Consultant’s breach of his
obligations under this Agreement and/or Consultant’s willful misconduct or gross
negligence in the performance of the Services.


 
2

--------------------------------------------------------------------------------

 
6.
NO EFFECT ON DIRECTOR STATUS; RELATED MATTERS



Nothing in this Agreement shall in any way affect Consultant’s status as a
member of the Company’s Board of Directors or be construed to grant Consultant
the right to continue to serve as a director of the Company. The consideration
for Consultant’s services hereunder shall be in addition to, and not in lieu of,
any compensation that may be paid to Consultant for his services as a director.
Consultant understands that the terms of this Agreement may be required to be
disclosed in, or filed as exhibits to, the Company’s annual proxy statement or
other reports filed publicly with the U.S. Securities and Exchange Commission.


7.
EQUITABLE RELIEF



It is recognized and acknowledged by Consultant that a breach of the covenants
contained in Sections 2 or 3 will cause irreparable damage to Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, Consultant agrees that in the event of a breach of any of the
covenants contained in Sections 2 or 3, in addition to any other remedy which
may be available at law or in equity, the Company will be entitled to specific
performance and injunctive relief.


8.
ARBITRATION



Any dispute or controversy arising under, out of, in connection with or in
relation to this Agreement and Consultant’s services to the Company or
termination by the Company shall be determined and settled by final and binding
arbitration in San Diego County, California in accordance with the rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. Notwithstanding
anything to the contrary in the foregoing sentence, the discovery rules in the
California Code of Civil Procedure shall apply to all arbitration proceedings
instituted pursuant to this Agreement.


9.
NOTICE



All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
facsimile transmission, or when so received in the case of mail or courier, and
addressed as set forth on the signature page of this Agreement.


 
3

--------------------------------------------------------------------------------

 
10.
MISCELLANEOUS



This Agreement contains the entire agreement between the parties and supersedes
all preexisting agreements between them respecting its subject matter.
Modification of this Agreement shall only be binding if made in writing and
signed by both parties. If any provision of this Agreement shall be held illegal
or unenforceable, the validity, legality, or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon its subsidiaries, successors
and assigns. Consultant shall not be entitled to assign any of his rights or
obligations under this Agreement. In the event of any litigation concerning any
controversy, claim, or dispute between the parties hereto, arising out of or
relating to this Agreement, the breach hereof, or the interpretation hereof, the
prevailing party shall be entitled to recover from the other party expenses,
including reasonable attorney fees, and costs incurred therein. This Agreement
shall be governed and construed in accordance with the laws of the State of
California, without regard to the laws that might be applicable under conflicts
of laws principles. Consultant has engaged his own legal counsel and other
advisors in connection with this Agreement, or has had the opportunity to do so
and has freely elected not to. Consultant acknowledges that the Company’s
outside legal counsel in connection with this Agreement has represented solely
the Company, and has not represented Consultant in connection with the
preparation and negotiation of this Agreement.


[Signature Page Follows]

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this CONSULTING AGREEMENT
on September 16, 2005.
 
Consultant:
 
Signature:  /s/ Timothy Ryan                         
Name:         TIMOTHY RYAN
 
Address:  ________________________
                  ________________________
The Company:
 
RUBIO’S RESTAURANTS, INC., a Delaware corporation
 
By:  /s/ Ralph Rubio                                     
        Ralph Rubio
        Chairman of the Board of Directors
 
Address:          1902 Wright Place, Suite 300
                           Carlsbad, CA 92008


 
 

--------------------------------------------------------------------------------

 


Exhibit A


Services



 
·
Conduct an immediate review of the Company’s marketing program, personnel and
outside marketing and advertising agencies.




 
·
Evaluate the abilities, potential and effectiveness of Company marketing
personnel and outside marketing and advertising agencies given the business
goals of the Company for the remainder of 2005 and fiscal year 2006.




 
·
Prepare marketing and advertising plan for the remainder of 2005 with the
objective of returning “same store sales” to an annual growth rate of 3% to 5%,
and work with management to implement such plan. If the marketing and
advertising plan requires the amendment or termination of any contractual
arrangements, Consultant will coordinate with management to achieve such changes
in accordance with the Company’s internal operating procedures.




 
·
Unless specifically authorized by the Board of Directors of the Company, all
marketing and advertising plans are to be capable of being implemented within
the Company’s existing budget for such items. All actions taken to carry out
such plans shall conform to the Company’s internal control policies and
procedures.




 
·
Deliver progress reports, including recommendations requiring Board action, to
the Board of Directors of the Company at least monthly.





 
 

--------------------------------------------------------------------------------

 

